Citation Nr: 0118950	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the neck and chronic obstructive lung disease.

2.  Entitlement to service connection for porphyria cutanea 
tarda.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran had honorable service on active duty from January 
1971 to January 1974.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

On a substantive appeal dated in July 1999, the veteran 
requested a hearing before a member of the Board at the local 
VA office (or a teleconference hearing).  In August 1999 he 
again requested a hearing before a member of the Board at the 
local VA office.  In February 2000, he requested a hearing 
before the hearing officer in Montgomery, Alabama.  The RO 
scheduled the veteran for a hearing before a local hearing 
officer at that facility in March 2000.  He failed to report.

Nonetheless, the veteran may have a hearing before both the 
Board and a local hearing officer.  The record does not 
indicate that the veteran has withdrawn his request for a 
hearing held before a member of the Board.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The appellant need take no action until he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



